 

Exhibit 10.2

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE FEDERAL OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR HYPOTHECATED IN ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH LAWS AS MAY BE APPLICABLE OR, AN OPINION OF COUNSEL TO THE COMPANY,
THAT AN EXEMPTION FROM SUCH APPLICABLE LAWS EXIST.

 

NOTE

 

$__________ Issuance Date: ____ ___, 2015   Maturity Date: One year from the
Issuance Date

 

FOR VALUE RECEIVED, Vaporin, Inc. (the “Company”), a Delaware corporation,
hereby promises to pay to the order of ___________ (the “Holder”), the principal
sum of $________ together with interest thereon at 10% per annum. The principal
of this Note (this “Note”) and the interest is due and payable on the Maturity
Date (as defined above). While in default, this Note shall bear interest at the
rate of 18% per annual or such maximum rate of interest allowable under the laws
of the State of Florida. Payments shall be made in lawful money of the United
States. This Note may be prepaid without the express written consent of the
Holder at any time on 30 days’ prior written notice to the Holder. This Note is
being issued in conjunction with the execution of that certain Securities
Purchase Agreement dated as of the Issuance Date (the “Securities Purchase
Agreement”).

 

1.           Conversion to Vapor Corp. Common Stock. If the proposed merger with
Vapor Corp. (“Vapor”) is consummated, this Note shall be convertible into shares
of Vapor common stock as provided for under the Securities Purchase Agreement.
If the Vapor merger is not effectuated or the issuance of the shares underlying
this Note is not approved by Vapor shareholders, this Note shall not be
convertible.

 

2.Anti-Dilution Protection.

 

(a)           In the event, prior to the payment of this Note, that the Company
shall issue any of its shares of common stock as a stock dividend or shall
subdivide the number of outstanding shares of common stock into a greater number
of shares, then, in either of such events, the Conversion Price shall be
increased proportionately; and, conversely, in the event that the Company shall
reduce the number of outstanding shares of common stock by combining such shares
into a smaller number of shares, then, in such event, the Conversion Price shall
be decreased proportionately. Any dividend paid or distributed upon the common
stock in shares of any other class of capital stock of the Company or securities
convertible into shares of common stock shall be treated as a dividend paid in
common stock. In the event that the Company shall pay a dividend consisting of
the securities of any other entity or in cash or other property, upon the next
conversion of this Note, the Holder shall receive the securities, cash, or
property which the Holder would have

 

 

 

 

been entitled to if the conversion occurred immediately prior to the record date
of such dividend.

 

(b)           In the event, prior to the payment of this Note, that the Company
shall be recapitalized by reclassifying its outstanding common stock (other than
into shares of common stock with a different par value, or by changing its
outstanding shares of common stock to shares without par value), or in the event
the Company or a successor corporation, partnership, limited liability company
or other entity (any of which is defined as a “Corporation”) shall consolidate
or merge with or convey all or substantially all of its, or of any successor
Corporation's property and assets to any other Corporation or Corporations (any
such other Corporation being included within the meaning of the term “successor
Corporation” used in the context of any consolidation or merger of any other
Corporation with, or the sale of all or substantially all of the property of any
such other Corporation to, another Corporation or Corporations), or in the event
of any other material change in the capital structure of the Company or of any
successor Corporation by reason of any reclassification, reorganization,
recapitalization, consolidation, merger, conveyance or otherwise, then, as a
condition of any such reclassification, reorganization, recapitalization,
consolidation, merger or conveyance, a prompt, proportionate, equitable, lawful
and adequate provision shall be made whereby in lieu of the securities of the
Company theretofore issuable upon the conversion of this Note, the Holder upon
conversion shall receive the securities or assets as may be issued or paid as a
result of the foregoing; and in any such event, the rights of the Holder of this
Note to any adjustment in the number of shares of common stock obtainable upon
conversion of this Note, as provided, shall continue and be preserved in respect
of any shares, securities or assets which the Holder becomes entitled to obtain.
Notwithstanding anything herein to the contrary, this Section 2 shall not apply
to a merger with a subsidiary provided the Company is the continuing Corporation
or involving a subsidiary merger and provided further such merger does not
result in any reclassification, capital reorganization or other change of the
securities issuable under this Note. The foregoing provisions of this Section
2(b) shall apply to successive reclassifications, capital reorganizations and
changes of securities and to successive consolidations, mergers, sales or
conveyances.

 

(c)           In the event the Company, at any time while this Note shall remain
outstanding, shall sell all or substantially all of its assets, or dissolve,
liquidate, or wind up its affairs, prompt, proportionate, equitable, lawful and
adequate provision shall be made as part of the terms of any such sale,
dissolution, liquidation, or winding up such that the Holder of this Note may
thereafter receive, upon exercise hereof, in lieu of the securities of the
Company which it would have been entitled to receive, the same kind and amount
of any shares, securities or assets as may be issuable, distributable or payable
upon any such sale, dissolution, liquidation or winding up with respect to each
common share of the Company; provided, however, that in the event of any such
sale, dissolution, liquidation or winding up, the conversion provisions of this
Note shall terminate on a date fixed by the Company, such date so fixed to be
not earlier than 6:00 p.m., New York time, on the 30th day after the date on
which notice of such termination of conversion provisions of this Note has been
given by mail to the Holder of this Note at such Holder's address as it appears
on the books of the Company. For the avoidance of doubt, if the proposed merger
with Vapor is consummated, Vapor shall assume this Note.

 

3.           Event of Default. In the event of any failure to pay this Note when
due, the Company shall commence any case, proceeding or other action under any
existing or future law of

 

 

 

 

any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, or relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts,
or seeking appointment of a receiver, custodian, trustee or other similar
official for it or for all or any substantial part of its assets; or there shall
be commenced against the Company, any case, proceeding or other action which
results in the entry of an order for relief or any such adjudication or
appointment remains undismissed, undischarged or unbounded for a period of 30
days after service upon the Company; or there shall be commenced against the
Company, any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, restraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 10 days from the entry thereof after service upon the
Company; or the Company shall make an assignment for the benefit of creditors;
or the Company shall take any action indicating its consent to, approval of, or
acquiescence in, or in furtherance of, any of the foregoing; then, or any time
thereafter during the continuance of any of such events, the entire unpaid
balance of this Note then outstanding, together with accrued interest thereon,
if any, shall be and become immediately due and payable without notice of demand
by Holder.

 

4.           Investment Intent. The Holder, by acceptance of this Note, warrants
and represents that it is acquiring this Note and the underlying common stock
for its own account, for investment and not with a view to, or for resale in
connection with, the distribution thereof. The Holder has no present intention
of reselling or distributing them after any period of time. The acquisition of
the securities for investment is consistent with Holder’s financial needs.

 

5.Miscellaneous.

 

(a)           All makers and endorsers now or hereafter becoming parties hereto
jointly and severally waive demand, presentment, notice of non-payment and
protest.

 

(b)           This Note may not be changed or terminated orally, but only with
an agreement in writing, signed by the parties against whom enforcement of any
waiver, change, modification, or discharge is sought with such agreement being
effective and binding only upon attachment hereto.

 

(c)           This Note and the rights and obligations of the Holder and of the
undersigned shall be governed and construed in accordance with the laws of the
State of Delaware.

 

(d)           Any action brought by either party against the other concerning
this Note shall be brought only in the state or federal courts of Florida and
venue shall be in the County of Broward or the Southern District of Florida. 
The parties to this Note hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. 

 

(e)           In the event that there is any controversy or claim arising out of
or relating to this Note, or to the interpretation, breach or enforcement
thereof, and any action or proceeding is

 

 

 

 

commenced to enforce the provisions of this Note, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and expenses (including such fees
and costs on appeal).

 

(f)            Upon any endorsement, assignment, or other transfer of this Note
by the Holder or by operation of law, the term “Holder,” as used herein, shall
mean such endorsee, assignee, or other transferee or successor to the Holder,
then becoming the holder of this Note. This Note shall inure to the benefit of
the Holder and its successors and assigns and shall be binding upon the
undersigned and their successors and assigns.

 

(g)           In the event that any interest paid on this Note is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note,
and any surplus thereafter shall immediately be refunded to the Holder.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date aforesaid.

 

  By:           James Martin,       Chief Financial Officer  

 

 

 